Citation Nr: 1819552	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-08 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a thyroid disability, to include as due to herbicide and pesticide exposure. 

2.  Entitlement to service connection for tinnitus, to include as secondary to hypertension and as due to herbicide and pesticide exposure.

3.  Entitlement to service connection for vulvar lesions, vulvar ulcerations, and vulvar epidermal inclusion cysts (claimed as vaginal warts).

4.  Entitlement to service connection for residuals of a hysterectomy (including residual scar and tumors of ovaries), to include as secondary to hypertension and/or vaginal warts and as due to herbicide and pesticide exposure.

5.  Entitlement to service connection for cysts on the cervix, to include as secondary to vaginal warts and as due to herbicide and pesticide exposure.

6.  Entitlement to service connection for neurodermatitis, folliculitis, impetigo, dermatitis, psoriasis, and shingles.
7.  Entitlement to service connection for narcolepsy, seizure disorder, and residuals of brain tumor resection (also claimed as brain tumor and epilepsy), to include as due to herbicide and pesticide exposure.

8.  Entitlement to service connection for a kidney disability (including kidney stones and cysts), to include as secondary to hypertension and as due to herbicide and pesticide exposure.

9.  Entitlement to service connection for adrenal gland cysts, to include as secondary to hypertension and as due to herbicide and pesticide exposure.

10.  Entitlement to service connection for a gallbladder disability, to include as due to herbicide and pesticide exposure.

11.  Entitlement to service connection for a left knee disability, to include as due to herbicide and pesticide exposure.

12.  Entitlement to service connection for hypertension, to include as secondary to chronic adjustment disorder with depressed mood and as due to herbicide and pesticide exposure.

13.  Entitlement to service connection for scalp scars, to include as due to herbicide and pesticide exposure.

14.  Entitlement to an initial rating higher than 30 percent for chronic adjustment disorder with depressed mood. 

15.  Entitlement to an initial rating higher than 10 percent for scar, status post excision of pilonidal cyst. 

16.  Entitlement a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

These matters initially came before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before the undersigned at a July 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with her file.

In January 2015, the Board remanded these matters for further development.

The Board notes that the Veteran had also perfected an appeal with regard to the issue of entitlement to service connection for a dental disability and the Board remanded this issue in January 2015 for further development.  In a July 2015 rating decision, the RO granted service connection for xerostomia, and thereby resolved the appeal as to this issue.

As a final preliminary matter, the issue of entitlement to service connection for fibromyalgia was raised by the Veteran's representative in a January 2018 letter.  The Veteran's claim of service connection for fibromyalgia was most recently denied in a final December 2011 rating decision and this issue has not thereafter been readjudicated by the agency of original jurisdiction (AOJ).  Thus, the Veteran's representative has raised the issue of whether new and material evidence has been received to reopen a claim of service connection for fibromyalgia by way of his January 2018 letter, but the Board does not have jurisdiction over this issue.  Therefore, this issue must be referred to the AOJ for appropriate action, to include informing the Veteran and her representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 19.9 (b) (2017).  See also 38 C.F.R. § 3.150 (a) (2017) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. §§ 3.160 and 20.201 (2017) (requiring that claims and notices of disagreement be filed on standard forms).

The issues of entitlement to service connection for a thyroid disability; tinnitus; residuals of a hysterectomy (including residual scar and tumors of ovaries); cysts on the cervix; narcolepsy, seizure disorder, and residuals of brain tumor resection (also claimed as brain tumor and epilepsy); a kidney disability; adrenal gland cysts; a gallbladder disability; a left knee disability; and scalp scars; entitlement to a higher initial rating for chronic adjustment disorder with depressed mood; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's current vulvar lesions, vulvar ulcerations, and vulvar epidermal inclusion cysts had their onset in service.

2.  The evidence is at least evenly balanced as to whether the Veteran's current neurodermatitis, folliculitis, impetigo, dermatitis, psoriasis, and shingles had their onset in service.

3.  The Veteran has current hypertension caused by her service-connected chronic adjustment disorder with depressed mood.

4.  Since the May 22, 2009 effective date of service connection, the Veteran's scar, status post excision of pilonidal cyst has been manifested by no more than 2 painful scars, which do not involve the head, face, or neck, are not deep, nonlinear, or unstable, do not affect an area of at least 6 square inches (39 square centimeters), and do not have any other disabling effects.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for vulvar lesions, vulvar ulcerations, and vulvar epidermal inclusion cysts are met.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for neurodermatitis, folliculitis, impetigo, dermatitis, psoriasis, and shingles are met.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for service connection for hypertension, secondary to service-connected chronic adjustment disorder with depressed mood, are met.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for an initial rating higher than 10 percent for scar, status post excision of pilonidal cyst, are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DCs) 7800-7805 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board is granting the claims of service connection for vulvar lesions, vulvar ulcerations, vulvar epidermal inclusion cysts, neurodermatitis, folliculitis, impetigo, dermatitis, psoriasis, shingles, and hypertension, these claims are substantiated and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With respect to the appeal for a higher initial rating for scar, status post excision of pilonidal cyst, this appeal arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C. § 5103A; 38 C.F.R. 
 § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

VA has obtained the Veteran's service treatment records, all pertinent service personnel records, her Social Security Administration (SSA) disability records, and all of the available relevant post-service private medical records.  The Veteran has not reported, and the evidence does not otherwise reflect, that she has received any relevant VA treatment for her scar, status post excision of pilonidal cyst.  In addition, the Veteran was afforded VA examinations to assess the severity of this disability.

As explained in the remand below, a July 2006 letter from the United States Office of Personnel Management (OPM) reflects that the Veteran was awarded federal disability retirement benefits.  Although the records associated with her disability retirement claim have not yet been obtained, any such records would pre-date the current claim period for the service-connected scar, status post excision of pilonidal cyst by several years (the effective date of service connection for this disability is May 22, 2009).  Thus, any records related to the Veteran's claim for federal disability retirement benefits are not relevant to the appeal for a higher initial rating for scar, status post excision of pilonidal cyst and need not be obtained prior to adjudicating this matter.  See Golz v. Shinseki, 590 F.3d 1317, 1321 ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records").

As pertinent to the appeal for a higher initial rating for scar, status post excision of pilonidal cyst, in its January 2015 remand, the Board instructed the AOJ to ask the Veteran to identify any outstanding VA or private treatment records and to afford her a VA examination to assess the severity of her service-connected scar, status post excision of pilonidal cyst.  A VA examination was conducted in December 2015 to assess the service-connected scar, status post excision of pilonidal cyst.  

Moreover, in a  January 2015 letter, the Veteran was asked to identify any outstanding VA and private treatment records and to complete the appropriate authorization form so as to allow VA to obtain any private treatment records.  Copies of the authorization forms (VA Forms 21-4142 and 21-4142a) were included with the letter.  The Veteran subsequently submitted an authorization form for treatment records from Dr. Marotz, but the form was signed in May 2009.  The AOJ sent the Veteran a letter in April 2015 and informed her that a more recently signed authorization form for Dr. Marotz was required because the AOJ was only able to request treatment records with forms that had been signed within the previous 180 days.  The Veteran subsequently submitted additional treatment records, but did not provide a signed and completed authorization form so as to allow VA to obtain any private treatment records.  Also, she has not otherwise identified any outstanding treatment records pertinent to the appeal for a higher initial rating for scar, status post excision of pilonidal cyst.  In this regard, VA is only required to seek pertinent records that are adequately identified and for which necessary releases are furnished.  38 U.S.C. § 5103A (b); see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street); 38 C.F.R. §§ 3.159  (c)(1)(i), (c)(2)(i) (requiring a claimant to cooperate fully with VA's efforts to obtain federal and non-federal records).  Thus, VA has no further duty to attempt to obtain any additional treatment records with respect to the appeal for a higher initial rating for scar, status post excision of pilonidal cyst.

For the above reasons, the AOJ substantially complied with the Board's February 2017 remand instructions and VA has no further duty to attempt to obtain any additional records, conduct additional examinations, or obtain additional opinions with respect to the claims decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
II. Service Connection

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 U.S.C. §§ 1110, 1131; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. §  3.310.

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, a June 2008 examination report from Kagen Dermatology Clinic, a July 2009 examination report from E. Meyer, M.D., treatment records from Women's Care of Wisconsin, S.C. dated in October and November 2012, treatment records from Dermatology Associates of Wisconsin dated in April 2014 and January 2015, and the report of a December 2015 VA hypertension examination reflect that the Veteran has been diagnosed as having vulvar lesions, vulvar ulcerations, vulvar epidermal inclusion cysts, neurodermatitis, folliculitis, impetigo, dermatitis, psoriasis, shingles, and hypertension.  Thus, current disabilities have been demonstrated.

There is also evidence of vaginal and skin symptoms in service and evidence of continuous symptoms in the years since service which indicates that the current disabilities were incurred in service.

The Veteran contends that she began to experience vaginal symptoms (including warts) and skin symptoms in service.  In this regard, service treatment records reflect that she was treated for a sore left vulva and vaginal warts in September 1975, January, February, April, September, November, and December 1976, and January 1977.  Also, she was treated for a rash on her face and an itchy rash on her legs in March 1974 and January 1976.  Moreover, her post-service medical records and lay statements indicate that skin symptoms and vaginal symptoms (claimed as vaginal warts) have continued in the years since service.  

In June 2015, a VA physician explained that a review of the Veteran's records revealed that she was diagnosed as having psoriasis in May 1990.  This disability can sometimes be irritated by chemical exposure, but this is an immediate reaction and is not based on a remote history of chemical exposure.  The Veteran experienced a rash in service, but the description in service was not detailed enough to determine the diagnosis.  If this was psoriasis, chemical exposures at that time may have been irritating, but would not have caused the psoriasis and would not have permanently aggravated the psoriasis.  Given that the Veteran got out of the military in the 1970s, it was not likely ("less likely as not") a result of her military service.

The June 2015 opinion is of limited probative value because it is essentially based on the absence of evidence of treatment for skin problems for many years following the Veteran's skin problems in service.  The physician did not acknowledge or discuss the Veteran's reports of continuous skin problems in the years since service. In this regard, a medical opinion is inadequate if it is based solely on the absence of documentation in the record and does not take into account the Veteran's reports of symptoms and history.  Buchanan, 451 F.3d at 1336, n. 1 (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

The Veteran is competent to report continuous skin and vaginal symptoms in the years since service and there is nothing to explicitly contradict these reports.  In light of this evidence, the Board finds that the reports of continuous skin and vaginal symptoms in the years since service are credible.

In sum, the evidence reflects that the Veteran experienced vaginal and skin symptoms in service and that there have been continuous symptoms in the years since service.  She has also been diagnosed as having current vulvar lesions, vulvar ulcerations, vulvar epidermal inclusion cysts, neurodermatitis, folliculitis, impetigo, dermatitis, psoriasis, and shingles.  The evidence is thus at least evenly balanced as to whether the evidence indicates that the current vaginal and skin disabilities had their onset in service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for the currently diagnosed vulvar lesions, vulvar ulcerations, vulvar epidermal inclusion cysts, neurodermatitis, folliculitis, impetigo, dermatitis, psoriasis, and shingles is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See also Buchanan, 451 F.3d at 1335 ("[N]othing in the regulatory or statutory provisions [relating to evidence to be considered] require both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself").

As for the claimed hypertension, T.K. Guthrie, M.D. reported in a December 2017 statement, in pertinent part, that he had reviewed the Veteran's treatment records and that her "service-connected psychological issues likely played a . . . role in her developing hypertension."  He cited medical literature and explained that the etiology of hypertension remains poorly understood.  Genetic and behavioral factors known to be involved leave a substantial portion of variability in outcomes unexplained, and a large body of literature has accumulated evaluating psychosocial stress as another possible risk factor.  Broadly speaking, stress is conceptualized as the perception of environmental demands that are believed to exceed one's resources for adapting to the situation.  The intensity and duration of exposure are presumed to be important determinants of risk.  The effects of acute stressors on blood pressure have been demonstrated, but ongoing exposure to stress may be more plausibly linked to sustained blood pressure elevations and hypertension incidence.  

Moreover, aldosterone is known to be increased by chronic stress.  Given that psychological stress activates both the HPA axis and the sympathetic-adrenomedullary system, aldosterone may be released in response to psychological stress and provide an additional pathway between negative affective states and cardiovascular health.  Pathological consequences of excess mineralocorticoid activity in early studies of stress included high blood pressure and evidence of myocardial necrosis and fibrosis.  Recent work suggested that aldosterone is a hormone with widespread cardiovascular and metabolic effects, beyond its effects on fluid and electrolyte balance, and many of these processes promote cardiovascular injury.  Based on these findings, Dr. Guthrie opined that it was likely ("as likely as not") that the Veteran's hypertension was in significant degree caused by the chronic stress described by her psychiatric treatment provider.

Dr. Guthrie's December 2017 opinion is based upon a review of medical literature and the Veteran's treatment records, and is accompanied by a specific rationale which is consistent with the evidence of record.  Thus, this opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

For the above reasons, the evidence indicates that the Veteran's current hypertension is caused by her service-connected chronic adjustment disorder with depressed mood.  There are no medical opinions contrary to this conclusion.  Resolving reasonable doubt in favor of the Veteran, service connection for hypertension is also granted.  38 U.S.C. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.

III. Higher Initial Rating

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The rating for the Veteran's scar, status post excision of pilonidal cyst has been assigned under 38 C.F.R. § 4.118, DC 7804 as an unstable or painful scar.  Under DC 7804, the following ratings apply: a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.

In order to warrant a separate and/or higher rating under other applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep and nonlinear and affect an area or areas of at least 6 square inches (39 square centimeters) (DC 7801); be superficial and nonlinear and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); or have some other disabling effect(s) (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805.

In this case, a June 2009 statement from the Veteran and the report of a June 2010 VA examination indicate that she had a pilonidal cyst surgically removed in service.  She reported that another surgery was required after discharge, but she was unable to provide the date of the surgery.  She experienced mild flare ups of irritation and swelling associated with her pilonidal cyst if she sat too long.  She tried to keep off of the cyst as much as possible until the flare up subsided and used Tylenol for pain.  Examination revealed that there was a pink linear area deep in the upper edge of the gluteal crease that was likely ("as likely as not") the location of the prior abscess and cyst.  The area measured approximately 1 centimeter long and 1 millimeter wide and the area did not allow for more accurate measurement due to location.  There was no evidence of any active inflammation or abscess formation.  The Veteran reported that the affected area was tender to light palpation, but she did not withdraw with palpation.  There was also a whitish, thickened, and well healed non-tender scar on the medial aspect of the right buttock.  This scar measured 2 centimeters by 0.5 centimeters.  There was no evidence of inflammation, infection, ulceration, instability, dehissence, adherence, or loss of tissue, and the skin was otherwise of normal texture without keloid.  The scars did not affect range of motion.  Overall, the examiner concluded that a pilonidal cyst/abscess was noted in service, but there was no active infection, abscess, or inflammation found during the June 2010 examination and all residual scars were healed.

A December 2015 VA scars examination report reveals that the Veteran had a pilonidal cyst removed, but that it was not active and that evidence of the scar was not visible because it was faded.  There were no scars of the trunk or extremities that were unstable with frequent loss of covering of skin over the scar, no scars were both painful and unstable, and there were no scars due to burns.  Examination revealed that there was linear scarring on the posterior trunk, but any such scarring was too faded to see and it was not possible to measure the scarring.  There were no non-linear scars (superficial or deep), no scarring resulted in limitation of function, and there were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The physician who conducted the examination concluded that there was a scar on the coccyx area secondary to pilonidal cyst removal and that the cyst was inactive and had not reoccurred.  The Veteran was diagnosed as having a scar from a pilonidal cyst.  This disability did not impact her ability to work.

Considering the pertinent evidence in light of the applicable rating criteria and considerations, the Board finds that the Veteran's scar, status post excision of pilonidal cyst has not approximated the criteria for any separate and/or higher rating under DCs 7800-7805 at any time since the May 22, 2009 effective date of service connection.  Specifically, the pilonidal cyst scarring does not involve the head, face, or neck, is not deep, nonlinear, or unstable, and does not involve an area or areas of at least 6 square inches (39 square centimeters).  Although the Veteran has reported painful flare ups of her scarring, there have been at most two scars associated with her pilonidal cyst removal.  The maximum schedular rating for one or two painful scars is 10 percent under DC 7804.  As the Veteran is already in receipt of a 10 percent rating for her pilonidal cyst scar and there is no basis upon which to grant a separate and/or higher rating under any other applicable diagnostic code pertaining to scars, a separate and/or higher rating for the scar pain is not warranted at any time during the claim period.  Moreover, the Veteran's pilonidal cyst scarring has not had any other disabling effects.

As a final point, the Board notes that, in conjunction with the appeal for a higher initial rating for scar, status post excision of pilonidal cyst, neither the Veteran nor her representative has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For all the foregoing reasons, the Board concludes that an initial rating in excess of 10 percent for scar, status post excision of pilonidal cyst is not warranted at any time since the effective date of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of a higher and/or separate rating for the Veteran's pilonidal cyst at any pertinent point, this doctrine is not applicable.  See 38 U.S.C. §§ 1155, 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.7, 4.118, DCs 7800-7805.


ORDER

Entitlement to service connection for vulvar lesions, vulvar ulcerations, and vulvar epidermal inclusion cysts (claimed as vaginal warts) is granted.

Entitlement to service connection for neurodermatitis, folliculitis, impetigo, dermatitis, psoriasis, and shingles is granted.

Entitlement to service connection for hypertension, secondary to chronic adjustment disorder with depressed mood, is granted.

Entitlement to an initial rating higher than 10 percent for scar, status post excision of pilonidal cyst is denied.


REMAND

The Veteran contends that she has current tinnitus, residuals of a hysterectomy, narcolepsy, seizure disorder, residuals of brain tumor resection, kidney disability, adrenal gland disability, gallbladder disability, and left knee disability.  She claims, in pertinent part, that the tinnitus, residuals of hysterectomy, kidney disability, and adrenal gland disability may be related to her now service-connected hypertension or medications taken for hypertension.  She also claims that her residuals of a hysterectomy, narcolepsy, seizure disorder, residuals of brain tumor resection, kidney disability, adrenal gland disability, and gallbladder disability may be related to her use of podophyllin medication in service for genital warts.  In addition, she claims that her hysterectomy and its residuals may be related to her genital warts in service, that her narcolepsy may be related to exposure to toxic chemicals in service (including herbicides and pesticides), and that her brain tumor and gallbladder disability had their onset in service and were manifested by headaches and gastrointestinal symptoms at that time.

VA audiological, gynecological, central nervous system and neuromuscular diseases, kidney, endocrine diseases, and gallbladder examinations were conducted in December 2015 and opinions were provided concerning the etiology of the Veteran's claimed disabilities.  These opinions, however, do not address her contentions, as set forth above.  A remand is therefore necessary to obtain new medical etiology opinions that address all of the Veteran's contentions with respect to her claimed tinnitus, residuals of a hysterectomy, narcolepsy, seizure disorder, residuals of brain tumor resection, kidney disability, adrenal gland disability, and gallbladder disability.

The Board notes that a VA examination pertaining to the Veteran's claimed left knee disability was requested in the January 2015 remand.  The requested examination was scheduled for a date in December 2015, but information contained in the Veteran's claims file reflects that the examination was cancelled per the Veteran's request because she had already attended other VA examinations on the same day and she did not want to wait any further until her orthopedic examination.  As the claim of service connection for a left knee disability is otherwise being remanded for additional records, however, the Veteran should be given another opportunity upon remand to attend a VA knee examination.  The Veteran is hereby notified, however, that failure to report to the scheduled examination without good cause, may well result in denial of her claim.  See 38 C.F.R. § 3.655 (b) (2017). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Also, the claim for a TDIU is inextricably intertwined with the service connection and higher initial rating matters being remanded.  The Board will therefore defer adjudication of the TDIU issue at this time.

Moreover, the VCAA requires VA to make reasonable efforts to assist a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c), (d).  The VCAA's duty to assist includes a duty to assist a claimant obtain records relevant to her claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159 (c)(4).

VA has adopted specific procedures to determine whether a claimant was exposed to herbicide agents in locations other than the Republic of Vietnam, the Demilitarized Zone (DMZ) in Korea, and Thailand.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (November 21, 2016), directs that where a claimant alleges exposure to herbicides in locations other than the Republic of Vietnam, the DMZ in Korea, and Thailand and did not provide approximate dates, location(s), and nature of the alleged exposure, a development letter is to be sent to the claimant along with the " VBMS AO- Exposure General Notice" paragraph and the claimant is to be given 30 days to respond.  If the claimant furnishes the requested information, a description of the exposure is to be furnished to the Compensation Service and a request for review of the Department of Defense's inventory of herbicide operations is to be made to determine whether herbicides were used as alleged.  If such alleged use is not confirmed by the Compensation Service, a determination is to be made as to whether the claimant provided sufficient information to permit a search by the U.S. Army and Joint Services Records Research Center (JSRRC).  If sufficient information has been provided, a request is to be sent to the JSRRC for verification of the claimant's exposure to herbicides.  If, however, the claimant fails to provide sufficient information, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.  

In the present case, the Veteran claims that she was exposed to herbicide agents in service.  The AOJ has not completed the necessary development as required by M21-1 to attempt to verify the Veteran's claimed exposure to herbicide agents in service.  Such development should be accomplished on remand.

Also, a July 2006 letter from the United States Office of Personnel Management indicates that the Veteran was awarded federal disability retirement benefits.  Any records related to her disability retirement claim may be relevant to all matters on appeal.  Upon remand, the AOJ should undertake appropriate action to obtain any such records.

Lastly, a February 2015 letter from Appleton Psychiatric & Counseling Center reflects that the Veteran has received psychiatric treatment at that location.  The AOJ has not attempted to obtain any relevant records from this facility.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Ask the Veteran to identify the location and name of any VA or private medical facility where she has received treatment for a thyroid disability, tinnitus, residuals of a hysterectomy, a cervix disability, narcolepsy, a seizure disorder, residuals of brain tumor resection, a kidney disability, an adrenal gland disability, a gallbladder disability, a left knee disability, scalp scars, and a psychiatric disability, to include the dates of any such treatment.

Ask the Veteran to complete an authorization for VA to obtain all records of her treatment for a thyroid disability, tinnitus, residuals of a hysterectomy, a cervix disability, narcolepsy, a seizure disorder, residuals of brain tumor resection, a kidney disability, an adrenal gland disability, a gallbladder disability, a left knee disability, scalp scars, and a psychiatric disability from Appleton Psychiatric & Counseling Center and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  The AOJ shall attempt to obtain any relevant private treatment records for which a sufficient release is obtained.  All efforts to obtain these records must be documented in the file. 

If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e) (2017).

2.  Contact the United States Office of Personnel Management and request all records relied upon in making the Veteran's disability retirement determination(s).  

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159 (e).

3.  Complete all required development to attempt to verify the Veteran's alleged exposure to herbicide agents in service pursuant to M21-1, Part IV, Subpart ii, Chapter 1, Section H, Paragraph 7(a) (November 21, 2016).  All such evidentiary development must be documented in the file.

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from OPM, schedule the Veteran for a VA examination to assess the nature and etiology of any current left knee disability.  All indicated tests and studies shall be conducted. 

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should identify any left knee disabilities that have been diagnosed since approximately May 2009 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current left knee disability had its onset during service, had its onset in the year immediately following service (in the case of any currently diagnosed arthritis), is related to the Veteran's left knee problems in service, is related to her physical activities in service, is related to her reported exposure to toxic chemicals in service (e.g., herbicides and pesticides), or is otherwise the result of a disease or injury in service?

In answering the above question, the examiner should specifically acknowledge and comment on any left knee disabilities diagnosed since approximately May 2009, the Veteran's report of left knee trouble on her February 1977 report of medical history form completed for purposes of separation from service, and her reported physical activities in service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report her symptoms and history and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for specific left knee problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from OPM, request an opinion from an appropriate physician.  Ask the physician to review all relevant electronic records contained in the VBMS and Virtual VA (Legacy Content Manager) systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's current tinnitus.

The examiner should answer the following questions with respect to any tinnitus experienced or diagnosed since approximately May 2009:

(a)  Is it at least as likely as not (50 percent probability or more) that the current tinnitus had its onset during service, had its onset in the year immediately following service, is related to the Veteran's reported noise exposure in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current tinnitus was either (i) caused OR (ii) aggravated by the Veteran's service-connected hypertension (to include any medications taken for hypertension)?

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for tinnitus in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from OPM, request an opinion from an appropriate specialist physician.  Ask the physician to review all relevant electronic records contained in the VBMS and Virtual VA (Legacy Content Manager) systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's hysterectomy and its residuals.

The physician should answer the following questions with respect to the Veteran's hysterectomy and any residuals diagnosed since approximately May 2009:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's hysterectomy and its residuals are related to her genital warts in service, are related to her use of podophyllin in service, or are otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the hysterectomy and its residuals were either (i) caused OR (ii) aggravated by the Veteran's service-connected hypertension (to include any medications taken for hypertension)?

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for certain gynecological problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

7.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from OPM, request an opinion from an appropriate specialist physician.  Ask the physician to review all relevant electronic records contained in the VBMS and Virtual VA (Legacy Content Manager) systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's narcolepsy, seizure disorder, and residuals of brain tumor resection.

The physician should identify any narcolepsy, seizure disorder, and residuals of a brain tumor resection that have been diagnosed since approximately May 2009 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following question:

Is it at least as likely as not (50 percent probability or more) that the narcolepsy, seizure disorder, and residual of a brain tumor resection had their onset in service, had their onset in the year immediately following service, are related to the Veteran's reported exposure to toxic chemicals in service (e.g., herbicides and pesticides), are related to her headaches in service, are related to her use of podophyllin in service, or are otherwise the result of a disease or injury in service?

In answering the above question, the physician should specifically acknowledge and comment on any narcolepsy, seizure disorder, and residuals of a brain tumor resection diagnosed since approximately May 2009, the Veteran's reports of exposure to toxic chemicals in service (including herbicides and pesticides), her reports of headaches in service and the report of frequent or severe headaches on her February 1977 report of medical history form completed for purposes of separation from service, and her contention that her headaches were indicative of the onset of her brain tumor.

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for specific problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

8.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from OPM, request an opinion from an appropriate specialist physician.  Ask the physician to review all relevant electronic records contained in the VBMS and Virtual VA (Legacy Content Manager) systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's kidney disability.

The physician should identify any kidney disabilities that have been diagnosed since approximately May 2009 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the kidney disability had its onset in service, is related to the Veteran's use of podophyllin in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the kidney disability was either (i) caused OR (ii) aggravated by the Veteran's service-connected hypertension (to include any medications taken for hypertension)?

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for kidney problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

9.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from OPM, request an opinion from an appropriate specialist physician.  Ask the physician to review all relevant electronic records contained in the VBMS and Virtual VA (Legacy Content Manager) systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's adrenal gland disability.

The physician should identify any adrenal gland disabilities that have been diagnosed since approximately May 2009 (even if the disability is currently in remission or has completely resolved) and for each such disability answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the adrenal gland disability had its onset in service, had its onset in the year immediately following service, is related to the Veteran's use of podophyllin in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the adrenal gland disability was either (i) caused OR (ii) aggravated by the Veteran's service-connected hypertension (to include any medications taken for hypertension)?

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for adrenal gland problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

10.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records and any records from OPM, request an opinion from an appropriate specialist physician.  Ask the physician to review all relevant electronic records contained in the VBMS and Virtual VA (Legacy Content Manager) systems (including a copy of this remand along with any records obtained pursuant to this remand) and provide an opinion as to the etiology of the Veteran's gallbladder disability.

The physician should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the Veteran's gallbladder disability had its onset in service, is related to her reported gastrointestinal symptoms in service, is related to her use of podophyllin in service, or is otherwise the result of a disease or injury in service?

In answering the above question, the physician should specifically acknowledge and comment on the Veteran's reported gastrointestinal problems/gallbladder attacks in service and her contention that gastrointestinal symptoms in service were indicative of the onset of her gallbladder disability.

The physician must provide reasons for each opinion given.

The physician is advised that the Veteran is competent to report her symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for gallbladder problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  

11.  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


